1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ALLEN LYNN JEFFRIES,                       Case No. 2:16-cv-07673-CAS (MAA)
12                        Plaintiff,
13                                               ORDER ACCEPTING FINDINGS AND
            v.                                   RECOMMENDATIONS OF UNITED
14                                               STATES MAGISTRATE JUDGE
      A.H. MARTINEZ et al.,
15
                          Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fourth Amended
19   Complaint (ECF No. 23), Defendant’s Motion to Dismiss (ECF No. 38), the other
20   records on file herein, and the Report and Recommendation of the United States
21   Magistrate Judge (ECF No. 47). The time for filing objections has expired and
22   neither Defendant nor Plaintiff filed any objections. The Court accepts the findings
23   and recommendations of the Magistrate Judge and adopts them as its own findings
24   and conclusions.
25         IT THEREFORE IS ORDERED that:
26               1. The Report and Recommendation of the Magistrate Judge is
27                 ACCEPTED and ADOPTED;
28   ///
1           2. Defendant’s Motion to Dismiss is DENIED. This denial is without
2              prejudice to Defendant re-raising the issue of qualified immunity at a
3              later stage in these proceedings.
4
5
6
7    DATED: _________________
             August 28, 2019

                                                 CHRISTINA A. SNYDER
8                                           UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
